Citation Nr: 1809944	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  08-19 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected degenerative disc disease of the low back.

2. Entitlement to an initial rating in excess of 10 percent for the period prior to July 6, 2011, and in excess of 40 percent thereafter, for degenerative disc disease of the low back.

3. Entitlement to an initial rating in excess of 10 percent for the period prior to July 6, 2011, and in excess of 20 percent thereafter, for degenerative disc disease of the cervical spine.

4. Entitlement to an initial rating in excess of 40 percent for right upper extremity radiculopathy.

5. Entitlement to an initial rating in excess of 30 percent for right upper extremity radiculopathy.

6. Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.
7. Entitlement to a compensable initial rating, for the period prior to February 16, 2017, and in excess of 20 percent thereafter, for left lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In May 2011, the Board remanded the case for additional development.  Subsequent to the Board's remand, the RO issued an August 2013 rating decision granting service connection and assigning as separate 10 percent evaluation for radiculopathy of the right lower extremity, effective July 6, 2011, the date of a VA examination, and increasing the ratings for degenerative disc disease of the low back to 40 percent, effective July 6, 2011 and for degenerative disc disease of the cervical spine to 20 percent, effective July 6, 2011.

An interim April 2014 rating decision increased the rating for right upper extremity radiculopathy to 40 percent, for left upper extremity radiculopathy to 30 percent, and for right lower extremity radiculopathy to 20 percent, all effective September 5, 2013.

An interim October 2015 rating decision assigned an earlier effective dates for the 40 percent rating for right upper extremity radiculopathy from August 30, 2006, the 30 percent rating for left upper extremity radiculopathy from August 30, 2006, the 20 percent rating for right lower extremity radiculopathy from February 15, 2001, and the 10 percent rating for degenerative disc disease of the low back from February 15, 2001. 

An interim September 2017 rating decision granted service connection and assigning as separate 10 percent evaluation for radiculopathy of the left lower extremity, effective February 8, 2017, the date his claim was received.

The bilateral lower extremity radiculopathies are manifestations of the Veteran's service-connected back disability.  When the Veteran disagreed with the amount of compensation awarded for his back, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2017).  Thus, the issues before the Board are as noted on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examinations obtained pursuant to the May 2011 remand are inadequate and new examinations are needed.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Following a VA examination in July 2011, the examiner found that the Veteran did not have a current right knee disability other than right popliteal radiculopathy, which was secondary to his service-connected low back disability.  The examiner did not address VA treatment records from between August 2003 and June 2009 which indicated the Veteran had a tear in the posterior medial meniscus in his right knee.  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus an opinion is required as to whether any right knee disability diagnosed during the course of the appeal is related to his active duty service or was caused or aggravated by his service-connected low back disability.

Increased Ratings

The Veteran was last provided a VA examination for his cervical spine disability September 2015 and for his low back disability in September 2017; however the examinations did not include all the information necessary to adjudicate the claims.  

Both examiners noted that the Veteran's range of motion was abnormal.  In order to be adequate, VA examinations of the joints must, wherever possible, include the results of range of motion testing pain for both, active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016).  These examinations included active range of motion testing and both examiners noted that the Veteran experienced pain on range of motion.  However, the examiners did not indicate when pain began and ended on active range of motion and did not indicate that testing for passive range of motion was not possible.  As such, on remand, new VA examinations must include all appropriate testing for pain.  Id.  

Additionally, the September 2017 examiner also noted the Veteran's reports of having flare-ups but opined that while pain and fatigue contributed to functional loss during a flare-up he could not determine if functional limitation was significantly limited during a flare-up without resorting to mere speculation because "there are no reproducible and accurate means in order for [him] to provide this information other than mere speculation."  Despite the acknowledgement that the Veteran experiences flare-ups, the examination does not indicate any attempt by the examiner to ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss-regarding the flares by alternative means.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The claims for increased ratings for the Veteran's bilateral upper and lower extremity radiculopathies are inextricably intertwined with the claim of increased rating for the back.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of those issues must be deferred pending the development ordered here.

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for his right knee disability, cervical spine and low back disability or associated neurological manifestations since September 2017.  After securing the necessary release, take all appropriate action to obtain these records, including any VA treatment records.

2. After the completion of the above, the AOJ should arrange for an appropriate VA examination to determine the nature and etiology of any diagnosed right knee disability.  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

(a) Identify all of the Veteran's diagnoses related to his claimed right knee disability since May 2005.  It should be noted that the Veteran's VA treatments records indicated a posterior medial meniscus in his right knee.

(b) For any right knee disabilities diagnosed during that time period, other than the Veteran's already service-connected right lower extremity radiculopathy, is it at likely as not related to the Veteran's service?

(c) If the answer to (b) is no, for any diagnosed right knee disability, other than the Veteran's already service-connected right lower extremity radiculopathy, it at least as likely as not caused or aggravated by his service-connected low back disability?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner should specifically discuss the August 2003 and June 2009 treatment noting a tear in the posterior medial meniscus of the right knee.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. After the completion of (1), the AOJ should also schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected cervical strain and low back disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's cervical strain and low back disabilities, including associated neurological disabilities, and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up for his cervical strain and low back disabilities and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

4. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran his representative opportunity to respond.  The case should then be returned to the Board, if in order, for any further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




